** Summary ** PAYMENT OF SCHOOL ELECTION EXPENSES It is lawful for the County Treasurer to set up a special depository account for payment of school election expenses for the County Election Board pursuant to the authority vested in 70 O.S. 2-101 [70-2-101], 19 O.S. 623 [19-623], 19 O.S. 642 [19-642] and 19 O.S. 681 [19-681] (1971).  School districts are required to pay claims so submitted by the County Election Board pursuant to the provisions of 70 O.S. 2-101 [70-2-101] (1971).  General has considered your opinion request wherein you ask the following questions: "1. Is it lawful for the County Treasurer to set up a special depository account for payment of school election expenses for the County Election Board?" "2. If claims are submitted to individual school districts as heretofore prescribed, are such school districts required to pay said claims?" Title 19 O.S. 623 [19-623] (1971) provides as follows: "It shall be his duty (referring to the County Treasurer) to receive all monies belonging to the county from whatever source they may be derived and of the monies which by law are directed to be paid to him, and all monies received by him for the use of the county shall be paid by him only on the warrants of the Board of County Commissioners, drawn according to law, and all of the monies shall be paid over by him as provided by law." Title 19 O.S. 642 [19-642] (1971) provides as follows: "The County Treasurer shall keep a cash book, in which he shall enter an account of all money by him received, specifying in proper columns provided for that purpose the date of payment, the numbers of receipts issued therefor, by whom paid and on account of what fund or funds the same were paid, whether state, county or school, roads, sinking or other funds, or otherwise, and the Treasurer shall keep an account of the money received for and on account of taxes separate and distinct from monies received on any other account, and shall also keep his account of money received for and on account of taxes levied and assessed for any one year separate and distinct from those levied and assessed for any other year." (Emphasis added) Title 19 O.S. 681 [19-681] (1971) provides as follows: "The County Treasurer is hereby designated and made the official depository for all monies, funds, rentals, penalties, costs, proceeds of sale of properties, fees, fines, forfeitures and public charges of every kind that may be received by any county officer, county board, county commission or by any employee of either of such officers, boards or commissions by virtue or under color of office; and the said County Treasurer shall be responsible on his official bond for the faithful performance of duty as such official depository." (Emphasis added) Title 70 O.S. 2-101 [70-2-101](e) (1971) provides as follows: "It shall be the duty of the school district to reimburse the County Election Board for the expense of such elections, such reimbursement to be made on the same basis for charges as prescribed by law for city elections." The above cited statutory provisions authorize generally a County Treasurer to accept monies that are to be paid to a County Election Board and deposit said monies in a separate account pursuant to the requirements of law. Accordingly, it is the opinion of the Attorney General that your questions be answered as follows: 1. It is lawful for the County Treasurer to set up a special depository account for payment of school election expenses for the County Election Board pursuant to the authority vested in 70 O.S. 2-101 [70-2-101], 19 O.S. 623 [19-623], 19 O.S. 642 [19-642] and 19 O.S. 681 [19-681] (1971).  2. School districts are required to pay claims so submitted by the County Election Board pursuant to the provisions of 70 O.S. 2-101 [70-2-101] (1971).  (Larry L. French)